DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-21 have been examined.

Not Even Quite an Objection
Applicant may wish to consider changing “the plurality of secondary devices” in the twelfth and thirteenth lines of claim 2 to “the one or more secondary devices” for the sake of consistency.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-11, 14, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a 
Some other language in the instant claims does not correspond to the ipsissima verba of the original specification and parent specification, but does not give rise to rejections under the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The language of claim 2, specifically in the eighth through eleventh lines, fails to make clear what is governed by “based on”, and what is the direct object of the verb “determining”.  The language “determining, based on the user interaction, service functionality, the one or more physical characteristics, an environmental rule for affecting a first physical characteristic of the one or more physical characteristics” could be interpreted as reciting that an environmental rule is determined based on the user interaction, based on service functionality, and based on the one or more physical characteristics.  Alternatively, it could mean that not only the environmental rule, but also the one or more physical characteristics are determined based on the user interaction and on service functionality; or it could mean that not only the environmental rule, but also service functionality and the one or more physical characteristics are determined based on the user interaction.  For purposes of further examination, Examiner interprets claim 2 as meaning that the method comprises determining an environmental rule based on the user interaction, service functionality, and the one or more physical characteristics.  
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the service functionality” in the fourth and fifth lines.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation “the service functionality” in the fourth and fifth lines.  There is insufficient antecedent basis for this limitation in the claim.

Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 have been analyzed under 35 U.S.C. 101, and are not directed to an abstract idea or other judicial exception.  Claims directed to commercial interactions may be rejected under 35 U.S.C. 101, but the instant claims are not directed to commercial interactions as such, or to any other category of abstract idea; they are therefore patent eligible under 35 U.S.C. 101.

Allowable Subject Matter
Claims 2-11 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Wolf et al. (U.S. Patent Application Publication .  
Wolf also discloses communicating an environmental rule, or a decision made based on an environmental rule, to cause at least one secondary device of the one or more secondary devices to affect at least one physical characteristic of at least a portion of the area proximate to the user device (paragraphs 50-57; Figures 2 and 5).  However, Wolf does not disclose determining, based on the user interaction, service functionality, and the one or more physical characteristics, an environmental rule for affecting a first physical characteristic of the one or more physical characteristics.  No other prior art of record supplies the deficiency of Wolf.  

Claims 12, 13, 15, and 16 are allowed; claim 14 is rejected under 35 U.S.C. 35 U.S.C. 112(a) and 35 U.S.C. 112(b) [or, if Examiner is in error about the priority date of .
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Wolf et al. (U.S. Patent Application Publication 2007/0219866), discloses a controller device comprising a memory storing instructions; and a processor configured to execute the instructions to cause the device to execute operations (Figure 1; paragraphs 37 and 39-42).  Wolf does not expressly disclose that the memory is non-transitory, but it is well known for computer memories to be non-transitory.  Wolf discloses one or more secondary devices located in an area proximate to the user device, the one or more secondary devices operable to affect one or more physical characteristics of an environment proximate to the user (paragraphs 50-57; Figures 2 and 5), although not determining, based on the interaction data, that one or more secondary devices are located in an area proximate to the user device.  However, Wissner-Gross et al. (U.S. Patent Application Publication 2014/0164122) teaches determining that one or more secondary devices are located in an area proximate to a user device (paragraphs 25-30).  Wolf discloses receiving information via a web site (and therefore presumably via a web browser or application), the information comprising interaction data from a user (paragraph 49), although not that the interaction data indicates a user interaction flow provided to a user device via a merchant website or a mobile application of a merchant; Wolf does not disclose determining, from the interaction data, an identity of the merchant and a product or a service of the merchant and associated with the user interaction.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 17, 19, 20, and 21 are allowed; claim 18 is rejected under 35 U.S.C. 35 U.S.C. 112(a) and 35 U.S.C. 112(b) [or, if Examiner is in error about the priority date of the instant application, 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 112 (pre-AIA ), 2nd paragraph].
The closest prior art of record, Wolf et al. (U.S. Patent Application Publication 2007/0219866), discloses a machine-readable medium having instructions stored thereon, the instructions executable to cause performance of operations (Figure 1; paragraphs 37 and 39-42).  Wolf does not expressly disclose that the machine-readable medium is non-transitory, but it is well known for machine-readable media to be non-transitory.  Wolf discloses one or more secondary devices located in an area proximate to the user device, the one or more secondary devices operable to affect one or more physical characteristics of an environment proximate to the user (paragraphs 50-57; Figures 2 and 5), although not determining, based on the interaction data, one or more secondary devices located in an area proximate to the user device.  However, Wissner-Gross et al. (U.S. Patent Application Publication 2014/0164122) teaches determining that one or more secondary devices are located in an area proximate to a user device (paragraphs 25-30).  Wolf discloses receiving information via a web site, the information comprising interaction data from a user (paragraph 49), although not that the interaction data indicates a user interaction flow provided to a user device via a merchant website or a mobile application of a merchant; Wolf does not disclose determining, from the interaction data, an identity of the merchant and a product or a service of the merchant and associated with the user interaction.
Wolf does not disclose determining, using a rules engine, an environmental rule based on the user interaction and the one or more physical characteristics, the environmental rule for modifying a first physical characteristic of the one or more physical characteristics, wherein the first physical characteristic is related to the product .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement Regarding IDS
The Information Disclosure Statement of February 20, 2021 includes non-patent literature item 1, given as “C M., et al.” instead of “C. Mannweiler et al.”  Examiner has therefore not initialed the item on the Information Disclosure Statement, but has considered the article, and makes it of record on the attached Notice of References Cited. 


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  O’Neill (U.S. Patent 10,880,114) has been considered for possible double patenting (rejections not made).  Moghaddam (U.S. Patent 11,253,187) discloses deep personalization based on contextual neurofeedback.
Moghaddam (U.S. Patent Application Publication 2018/0279900) discloses deep personalization based on contextual neurofeedback. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-662 or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	March 23, 2022